         Case 1:20-cr-00500-JGK Document 25 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            20 Cr. 500 (JGK)

SAMUEL REED                                        ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

on May 11, 2021 at 2:30 p.m.

     Because a continuance is needed to allow for the Government

to make discovery and for the defendant to review it, because of

the complexity of the case, and to assure the effective

assistance of counsel, the Court prospectively excludes the time

from today, February 9, 2021, until May 11, 2021, from Speedy

Trial Act calculations.       The Court finds that the ends of

justice served by granting the continuance outweigh the best

interest of the defendant and the public in a speedy trial.

This Order is entered pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            February 9, 2021            _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                         United States District Judge
